Title: Abigail Adams to John Adams, 5 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston August 5 1776
     
     I this Evening Received Your two Letters of july 10 and 11, and last Evening the Post brought me yours of july 23. I am really astonished at looking over the Number I have received during this month, more I believe than for 3 months before. I hope tis your amusement and relaxation from care to be thus imployed. It has been a feast to me during my absence from Home, and cheerd me in my most painfull Moments. At Last I Hear what I have long expected, and have feard for some time. I was certain that your Nerves must bee new Braced, and your Constitution new moulded, to continue well, through such a load of Buisness. Such intense application, in such a climate through the burning Heats of the Summer, tis too much for a constitution of Steel, and ought not to be required.
     I intreat you to return, and that speidily. Mr. Gerry has recoverd his Health and Spirits by his journey. He call’d upon me a few moments. I knew Him by the same instinct by which I first discoverd him, and ventured to call him by Name tho his person was never discribed to me. I cannot account for it but so it was. He appeard a modest Man, and has a fine inteligent Eye. I wanted to ask him many questions which I could not do as he was a stranger, and we had company. He has promised to call upon me again before he returns which he proposes to do in about ten Days.
     I have been trying all day to get time to write to you. I am now obliged to Rob my Sleep. Mrs. Cranch, Billy and Lucy are very unwell, all of them with the Symptoms I suppose. Lucy I fear has taken the Distemper in the natural way, as tis more than 3 weeks since she was innoculated, and her Arm being inflamed deceived us. I took the precaution of having all mine who had not the Symptoms the 9th day innoculated a second time, and I hope they have all pass’d through except Charlly, and what to do with him I know not. I cannot get the small pox to opperate upon him, his Arm both times has been very soar, and he lives freely, that is he eats a small Quantity of meat, and I have given him wine but all will not do. Tommy is cleverly, has about a dozen, and is very gay and happy.
     I have abundant reason to be thankfull that we are so many of us carried comfortably through a Disease so formidable in its natural opperation, and though our Symptoms have run high, yet they have been the worst, for the Eruption has been a triffel, really should have been glad to have had them in greater plenty. I hope to be able to return to Braintree the Latter end of next week which will compleat me 5 weeks. I have been unlucky in a Maid, who has not one qualification to recommend her but that she has had the small pox. She has been twice sick since she has been with us, and put us to much difficulty. I have attended publick worship constantly, except one day and a half ever since I have been in Town. I rejoice in a preacher who has some warmth, some energy, some feeling. Deliver me from your cold phlegmatick Preachers, Politicians, Friends, Lovers and Husbands. I thank Heaven I am not so constituted myself and so connected.
     How destitute are they of all those Sensations which sweeten as well as embitter our probationary State! And How seldom do we find true Genious residing in such a constitution, but may I ask if the same temperament and the same Sensibility which constitutes a poet and a painter will not be apt to make a Lover and a Debauchee?
     When I reflect upon Humane Nature, the various passions and appetites to which it is subject, I am ready to cry out with the Psalmist Lord what is Man?
     You ask me How you shall get Home. I know not. Is there any assistance you can think of that I can procure for you. Pray Let me know. Our Court do not set till the 28 of this month, no delegates can be chosen to releave you till then, but if you are so low in Health do not wait for that. Mr. Bowdoin has the Gout in his Stomack, is very ill. I do not think he could by any means bear close application. Mr. Dana and Mr. Lowell are very good Men, I wish they would appoint them. Our Friend Warren has some family difficulties. I know not whether he could possibly leave it. A partner dear to him you know beyond description almost Heart broken, by the Situation of one very dear to her whose great attention and care you well know has been to Train them up in the way in which they ought to go. Would to Heaven they did not depart from it. Impaired in Health, impaird in mind, impaird in Morrals, is a Situation truly deplorable, but do not mention the Matter—not even to them by the slightest hint. Tis a wound which cannot be touched.
     God grant we may never mourn a similiar Situation, but I have some times the Heartake when I look upon the fire, spirit and vivacity, joind to a comely person in the Eldest, soft, tender and pathetick in the second, Manly, firm and intrepid in the third. I fear less for him, but alass we are short sighted mortals.
     
      O Blindness to the future kindly given
       that each may fill the circle marked by Heaven.
     
     
      Adieu dearest Best of Friends adieu.
     
    